      Case 3:19-cv-00399-DPJ-MTP Document 64 Filed 09/29/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 MICHAEL WATTE                                                                       PLAINTIFF

 V.                                               CIVIL ACTION NO. 3:19-CV-399-DPJ-MTP

 COMMISSIONER OF SOCIAL                                                           DEFENDANT
 SECURITY ADMINSITRATION

                                             ORDER

       On August 20, 2020, United States Magistrate Judge Michael T. Parker entered a Report

and Recommendation [61] recommending the Court deny Defendant’s Motion to Dismiss or for

Summary Judgment [36], Plaintiff’s Motion for a Larger Monthly Amount [43], and Plaintiff’s

Motion for Paperwork [44] and dismiss the case for lack of subject-matter jurisdiction. The

R&R informed pro se Plaintiff Michael Watte that he had 14 days within which to serve and file

written objections. R&R [61] at 6. But after its entry, Watte filed a notice of change of address,

so on September 11, 2020, the Court forwarded to Watte at his new address a copy of the R&R

and an Order extending the deadline for objections thereto through September 25, 2020. Order

[63]. The Order warned Watte that his “failure to meet the September 25, 2020 deadline may

result in the Court ruling on the R&R without further notice.” Id.

       September 25, 2020, has come and gone, and the Court has heard nothing further from

Watte. Therefore, having considered the unopposed R&R, the Court adopts it as its opinion. All

pending motions [36, 43, 44] are denied, and this case is dismissed without prejudice for lack of

subject-matter jurisdiction. A separate judgment will be entered in accordance with Federal Rule

of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 29th day of September, 2020.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE
